Citation Nr: 9903359	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-20 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a temporary total rating, under the provisions 
of 38 C.F.R. § 4.29, for the veteran's period of 
hospitalization from December 20, 1995 to January 16, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joshua S. Blume, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1977 to May 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.  The veteran timely appealed the decision, and the 
case was sent to the Board for review.  

The Board notes that in an April 1996 rating decision, the RO 
declared the veteran incompetent for VA purposes.  The 
veteran disagreed with this decision and the RO issued him a 
statement of the case; however, as no substantive appeal was 
filed, this issue is not in appellate status.  

In a September 1996 rating decision, the RO elected to 
apportion the veteran's VA benefits on behalf of certain 
minor children.  Although the RO notified him of this 
decision in the same month, no notice of disagreement was 
filed; hence, that issue is also is not in appellate status.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran was hospitalized at a VAMC from December 20, 
1995 to January 16, 1996, for treatment of alcohol and drug 
addiction, a nonservice-connected disability, and such 
hospitalization did not involve treatment for a service-
connected disability..



CONCLUSION OF LAW

The criteria for a temporary total rating for the veteran's 
period of hospitalization from December 20, 1995 to January 
16, 1996 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.29 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is service connected for paranoid-type 
schizophrenia.

Medical treatment records from the Spartanburg Mental Health 
Center reflect treatment of the veteran from 1988 to 1996.  
In November 30, 1995, the veteran came in frustrated because 
he had no place to stay.  The clinical chaplain who saw him 
taught him how to look for housing.  A December 1995 progress 
summary noted that the veteran remained the same but he was 
trying.  The summary reflected that the veteran needed to 
focus on being drug-free; , and indicated that he needed 
mental health supervision to remain stable.

A final summary of hospitalization from a VAMC reflects that 
the veteran was admitted on December 20, 1995 and was 
discharged on January 16, 1996.  It further reflects that the 
veteran was admitted for drug and alcohol treatment.  He said 
he wanted to quit drugs and alcohol and had been using crack 
cocaine as well as marijuana at times.  He presented as being 
lethargic; he could hardly keep his eyes open.  His speech 
was slurred and he complained of hearing voices and being 
nervous.  He wanted medication to calm his nerves.  His 
affect was flat.  He was placed on a taper of Serax to avoid 
alcohol withdrawal symptoms, and was given additional 
psychotropic medications.  Although the veteran continued to 
complain of feeling paranoid, tense and anxious, he did not 
appear to be so according to the medical staff.  He expressed 
willingness to stop his ingestion of drugs but he said he 
needed to relocate to a different town.  The medical staff 
made arrangements for him to relocate; however, when the time 
came to discharge him from the hospital, he delayed.  When 
the staff was about to discharge him, he said he wanted to 
remain at least twenty-one days so as to be eligible for 100 
percent disability compensation.  He also said that he had to 
pay funeral expenses for his grandmother and therefore was 
unable to afford to relocate.  His discharge then had to be 
delayed because of a snowstorm.  On January 13, 1996, he left 
the hospital without permission and after he returned, a 
urinalysis was positive for cocaine.  The staff confronted 
him about this and he was discharged on an irregular basis 
thereafter.  The report indicated that there was a strong 
component of malingering for the purpose of getting 
compensation in the veteran's case.  The staff considered him 
incompetent for VA purposes because he was spending between 
seven hundred and nine hundred dollars per month for drugs.  
The final discharge diagnoses were malingering, crack cocaine 
dependence, paranoid schizophrenia by history, antisocial 
personality disorder trait and hypertension.

A January 1996 report from the Spartenburg Mental Health 
Center reflects that the veteran had just been discharged 
from the VAMC.  He was upset and depressed and complained 
that he was homeless in a way.  He said one reason he did not 
want to go home was because he was treated badly by relatives 
and because he was upset with his situation, living with his 
ex-girlfriend and her brother.  He said that this was a very 
unstable household. A May 1996 medication order shows that 
the veteran was then seen off-schedule.  It was noted that he 
had been hospitalized at a VA facility for one month and that 
there was an impression of malingering.  The order reflects 
that the veteran had an obvious agenda of increasing his 
service-connected disability compensation to 100 percent.  
The veteran claimed he was taking his medication although he 
had not been seen at the mental health center since October 
1995.  The note concluded with an intent to screen the 
veteran for drugs randomly.

In March 1998, the veteran appeared at a personal hearing 
conducted by a local hearing officer.  He testified that he 
thought he had been admitted to the hospital for psychiatric 
treatment because he had been assigned to the psychiatric 
ward.  Also, he said he had been under stress that was 
causing his paranoia to flare-up again and he wanted to get 
admitted before it became too intense.  He said he had done 
this sort of thing on occasion, although it had been six 
years since he had been to the hospital.  He said that the 
hospital staff gave him medication and assigned him to an 
addictions treatment unit (ATU), but that he also was 
assigned to take classes in "living skills."  He questioned 
why the hospital had assigned him to the mental health unit 
if he had been admitted for substance abuse.  He denied that 
he had been malingering.  He said that the medical staff was 
insensitive to problems and issues that he had tried to 
raise, and that it had dismissed these issues or problems as 
being secondary to his substance abuse.  He said he got 
through it with the help of the medications given him.  He 
said that he had discussed the prospect of relocation to 
Columbia with the medical staff.  He had put in a check 
toward his relocation but it would not clear for two weeks.  
However, the hospital staff wanted to discharge him before 
the check had a chance to clear.  Therefore he had no home to 
return to.  He said that he was also under stress because his 
grandmother had passed away and he had been very close to 
her.  He denied that he was addicted to drugs, saying that he 
used cocaine as a social thing, and that it was due to bad 
influences in his hometown that he had strayed.  He wanted to 
relocate to a clean environment where he would not be exposed 
to drug users and abusers.  He admitted having left the 
hospital without permission on January 13.  He went in a car 
with a few fellows and returned after a few hours.  He said 
that his grandmother had died and he was totally numb.  The 
doctor had told him he could leave the hospital on the 
previous Friday to attend her funeral, however he could not 
go then because the hospital was snowed in.  On January 13, 
his grandmother was being buried, so he left without leave.

In April 1998, the veteran submitted a statement in support 
of his claim.  He said that the transcript of the March 1998 
hearing was incorrect in that the hospital had not sent him 
to the ATU.  Rather, he had been assigned to the psychiatric 
ward because of stress and paranoia; he indicated that the 
medical staff increased his medications and he became well 
enough to go home.

A temporary total disability rating (100 percent) will be 
assigned where a veteran has required hospital treatment, or 
hospital observation at VA expense, for a service-connected 
disability in a VA facility or an approved hospital for a 
period in excess of 21 days.  See 38 C.F.R. § 4.29 (1998).  
This increased rating will generally be effective the first 
day of continuous hospitalization and will be terminated 
effective the last day of the month of hospital discharge 
(regular discharge or release to non-bed care), or effective 
the last day of the month of termination of treatment or 
observation for the service-connected disability.  See 
38 C.F.R. § 4.29(a) (1998).  Notwithstanding the fact that 
hospital admission was for a disability not connected with 
service, if, during such hospitalization, hospital treatment 
for a service-connected disability is instituted and 
continued for a period in excess of 21 days, the increase to 
a total rating will be granted from the first day of such 
treatment.  See 38 C.F.R. § 4.29(b) (1998).  Assignment of a 
total disability rating on this basis will not preclude the 
assignment of a total disability rating otherwise in order 
under other provisions of the rating schedule.  See 38 C.F.R. 
§ 4.29(c) (1998).

After careful review of the medical evidence set forth above, 
the Board must conclude that the veteran does not meet the 
criteria for a temporary total rating, pursuant to 38 C.F.R. 
§ 4.29, for his December 20, 1995, to January 16, 1996, VA 
hospitalization.  The hospital summary clearly reflects that 
the veteran was not hospitalized for his service-connected 
psychiatric disorder, but rather for alcohol and drug 
addiction and treatment thereof.  The hospital course 
reflects treatment with drugs to ameliorate the symptoms of 
alcohol addiction and discussion with the veteran about 
continuing in a drug treatment program in Columbia, South 
Carolina.  Furthermore, despite the veteran's assertions to 
the contrary, there is no indication that is service-
connected disability treated during this period of 
hospitalization.  Indeed, the discharge diagnoses include 
malingering (which the summary indicates was a factor in the 
length of the veteran's hospital), drug and alcohol abuse, 
and only a history of paranoid schizophrenia.  There is no 
mention in the hospital summary of any positive indications 
of paranoid schizophrenia during his hospital stay, and in 
fact, when the veteran asserted that he felt "paranoid, 
tense and anxious," such complaints were not consistent with 
the medical staff's observations.  The hospital summary is 
consistent with treatment records dated both before and after 
the veteran's hospitalization, which reflect ongoing problems 
with drug and alcohol, but no psychiatric treatment since 
October 1995.

While the veteran testified at his hearing that he thought he 
had been admitted for treatment of his psychiatric 
disability, the medical evidence belies this belief.  The 
fact that he was assigned to a "psychiatric ward" rather 
than a "substance abuse ward," a fact on which the veteran 
relies in his argument, is not dispositive.  What is 
important is the actual nature of the treatment that took 
place.  This treatment, as the evidence clearly shows, was 
directed towards the veteran's nonservice-connected drug and 
alcohol addiction, and not his service-connected paranoid 
schizophrenia.

Accordingly, the Board concludes that, as the criteria for 
benefits sought are not met, the claim must be denied.  The 
Board has considered the applicability of the reasonable 
doubt doctrine under 38 U.S.C.A. § 5107(b) (West 1991); 
however, as the preponderance of the evidence is against the 
claim, that doctrine is not for application in the instant 
case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1991).  


ORDER

A temporary total rating, under the provisions of 38 C.F.R. 
§ 4.29 (1998), for the veteran's period of hospitalization 
from December 20, 1995 to January 16, 1996, is denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 7 -


